DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edwards (US 9,030,426, Patented May 12, 2015).
As to claim 1, Edwards discloses a touch circuit comprising: 
a touch driving circuit configured to transmit a touch driving signal to a touch electrode (Edwards at Figs. 2-3, Voltage generating circuit 56); 
a touch sensing circuit configured to sense a change in capacitance (Edwards at Figs. 2-3, channel multiplexor 52, 102 and charge amplifier 54 of touch-display driver IC 204; col. 2, ll. 57-60), generated in the touch electrode, through a sensing line (Edwards at Fig. 2-4, receive electrode 92, 108); and 
a touch control circuit configured to control a polarity of the touch driving signal transmitted by the touch driving circuit (Edwards at Fig. 2-3, touch-display driver IC 204 including voltage generating circuit 226; col. 1, ll. 34-40) 
wherein the polarity of the touch driving signal controlled by the touch control circuit is determined based on a location of the touch electrode (Edwards at Figs. 2-3, transmit electrodes 62, 112 represent the locations of the electrodes receiving positive polarity while transmit electrodes 114 116 (in Fig. 3) represent locations of the electrodes receiving negative polarity; col. 3, ll. 25-41; Claim 1).
As to claim 2, Edwards discloses the touch circuit of claim 1, wherein touch electrodes comprise a plurality of Tx electrodes and a plurality of Rx electrodes intersecting with each other (Edwards at Figs. 2-3; col. 1, ll. 39-48), 
wherein the Tx electrodes receive touch driving signals having different polarities transmitted by the touch driving circuit and the Rx electrodes transmit, to the touch sensing circuit, touch sensing signals generated by a touch or proximity of an object (Edwards at Figs. 2-3).
As to claim 3, Edwards discloses the touch circuit of claim 1, wherein the touch driving circuit transmits a first touch driving signal to touch electrodes defined as one group and transmits a second touch driving signal, having a phase different from a phase of the first touch driving signal, to touch electrodes adjacent to the group of the touch electrodes (Edwards at Claim 5 including claim 1).
As to claim 4, Edwards discloses the touch circuit of claim 1, wherein the touch control circuit controls touch driving voltages, transmitted to odd-numbered sensing lines and to even-numbered sensing lines in a direction, to respectively have different polarities (Edwards at Figs 2-3, in Fig. 3 transmit electrode 112 is regarded as odd and transmit electrodes 114 and 116 are regarded as even).
As to claim 12, Edwards discloses a touch circuit comprising: 
a read-out circuit configured to transmit a touch driving signal to a touch electrode and receive a touch sensing signal from the touch electrode (Edwards at Fig. 4, voltage generating circuit 226); and 
a touch control circuit configured to control the touch driving signal of the read-out circuit (Edwards at Fig. 4, DDI 204), 
wherein the touch control circuit controls touch driving signals transmitted to two adjacent touch electrodes to have different polarities and determines polarities of sensing signals received from the two adjacent touch electrodes (Edwards at Fig. 4; col. 5, ll. col. 34-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9,030,426, Patented May 12, 2015) in view of Kobayashi (US 2011/0122089 A1, Published May 26, 2011).
As to claim 5, Edwards discloses the touch circuit of claim 1.
Edwards does not disclose that the touch sensing circuit comprises: 
an amplifier configured to amplify a touch sensing signal corresponding to a change in the capacitance generated in the touch electrode; 
a switch configured to receive a touch sensing mode signal, generated by the touch control circuit, to indicate a single mode or a differential mode and to select a connection between the amplifier and an analog-to-digital converter according to the touch sensing mode signal; and 
an analog-to-digital converter configured to convert the touch sensing signal in an analog form into the touch sensing signal in a digital form.
However, Kobayashi does disclose that the touch sensing circuit comprises: an amplifier configured to amplify a touch sensing signal corresponding to a change in the capacitance generated in the touch electrode (Kobayashi at Figs. 1-2, differential amplifier 14); 
a switch configured to receive a touch sensing mode signal, generated by the touch control circuit, to indicate a single mode or a differential mode and to select a connection between the amplifier and an analog-to-digital converter according to the touch sensing mode signal (Kobayashi at ¶ [0118]-[0119]); and 
an analog-to-digital converter configured to convert the touch sensing signal in an analog form into the touch sensing signal in a digital form (Kobayashi at Fig. 2 ADC 17).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Kobayashi discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Kobayashi for the predictable result of providing a single input mode or differential input mode of operation by turning on switches of a switching control circuit (Kobayashi at ¶ [0038]).
Claim 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9,030,426, Patented May 12, 2015) in view of Lin (US 2018/0090042 A1, Published March 29, 2018).
As to claim 7, Edwards discloses the touch circuit of claim 1.
The combination does not disclose amplifiers, connected with sensing lines, to determine common noise of touch sensing signals.
However, Lin does disclose amplifiers, connected with sensing lines, to determine common noise of touch sensing signals (Lin at Fig. 11, in particular, amplifiers 90; ¶ [0071]-[0072]).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Lin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Lin for the predictable result of providing systems and methods to enable differential sensing of sense lines in a display panel even when the display panel contains odd numbers of electrically similar sense lines (Lin at ¶ [0009]).
As to claim 8, the combination of Edwards and Lin discloses the touch circuit of claim 7, wherein the amplifiers are connected with a common sensing line and compare signals received through the common sensing line to determine noise of each touch sensing signal (Lin at Fig. 8).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Lin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Lin for the predictable result of providing systems and methods to enable differential sensing of sense lines in a display panel even when the display panel contains odd numbers of electrically similar sense lines (Lin at ¶ [0009]).
As to claim 9, the combination of Edwards and Lin discloses the touch circuit of claim 7, wherein an amplifier is connected with a plurality of sensing lines of a same polarity and determines a difference between touch sensing signals of the connected sensing lines (Lin at Fig. 11, 14, 15, in particular).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Lin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Lin for the predictable result of providing systems and methods to enable differential sensing of sense lines in a display panel even when the display panel contains odd numbers of electrically similar sense lines (Lin at ¶ [0009]).
Claim 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9,030,426, Patented May 12, 2015).
As to claim 10, Edwards discloses the touch circuit of claim 1.
Edwards does not expressly disclose that the touch control circuit identifies noise of a touch sensing signal generated in a touch electrode and changes the intensity of a touch sensing signal.
However, Examiner takes an official notice the increasing the amplitude of an electronic signal in order to increase the signal to noise ratio (SNR) is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to increase the amplitude of a touch sensing signal when in the presence of noise.  The motivation for doing so would be to create a signal with sufficient power amplitude such that it is detectable by a receiver.
As to claim 11, Edwards discloses the touch circuit of claim 1, wherein the touch control circuit controls the touch driving circuit to supply the touch driving signals having different polarities in different times (Edwards at Figs. 2-4; col. 3, ll. 42-63).
Claims 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9,030,426, Patented May 12, 2015) in view of Gao (US 10,678,367 B1, Patented June 9, 2020).
As to claim 13, Edwards discloses the touch circuit of claim 12.
Edwards does not disclose that the read-out circuit comprises a plurality of analog signal processing circuits configured to receive the touch sensing signals respectively from different sensing lines.
However, Gao does disclose that the read-out circuit comprises a plurality of analog signal processing circuits configured to receive the touch sensing signals respectively from different sensing lines (Gao at Fig. 5, 8, sensing circuits 514, 814).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Gao discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Gao for the predictable result of reducing the total cost of sensing (Gao at col. 13, ll. 67 to col. 14, ll. 3).
As to claim 14, the combination of Edwards and Gao discloses the touch circuit of claim 12, wherein the read-out circuit comprises one or more common sensing lines and receives touch sensing signals having a same polarity through the one or more common sensing lines (Gao at Fig. 8, the node where touch electrodes 802 are commonly connected is regarded as a common sensing line).
As to claim 15, the combination of Edwards and Gao discloses the touch circuit of claim 12, wherein the read-out circuit further comprises an amplifier to compare the touch sensing signals transmitted from the plurality of sensing lines (Gao at Figs. 5, 8, sensing circuit 514, 814).
Claim 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 9,030,426, Patented May 12, 2015) in view of Kremin (US 2012/0268142 A1, Published October 25, 2012).
As to claim 18, Edwards discloses a touch sensing method comprising: 
determining a phase of a first touch driving voltage transmitted to a first touch electrode (Edwards at Fig. 2, transmit electrode 62 has positive polarity); 
determining a phase of a second touch driving voltage, having an opposite polarity to a polarity of the first touch driving voltage, transmitted to the second touch electrode (Edwards at Fig. 2, transmit electrode 64 has negative polarity); and 
… transmitting the first touch driving voltage and the second touch driving voltage to adjacent touch electrodes (Edwards at Fig. 2, col. 3, ll. 42-54).
Edwards does not expressly state “alternately transmitting
However, Kremin does disclose alternately transmitting the first touch driving voltage and the second touch driving voltage to adjacent touch electrodes (Kremin at Fig. 7, in particular).
Edwards discloses a base touch input device upon which the claimed invention is an improvement.  Kremin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Edwards the teachings of Kremin for the predictable result of 
As to claim 19, the combination of Edwards and Kremin discloses the touch sensing method of claim 18, further comprising determining whether polarities of touch sensing signals transmitted from the first touch electrode and the second touch electrode are identical (Kremin at Fig. 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Kremin as applied to claim 18 above, and in further view of Gotoh (US 2017/0262124 A1, Published September 14, 2017).
As to claim 20, the combination of Edwards and Kremin discloses the touch sensing method of claim 18.
The combination does not disclose defining touch sensing signals having a same polarity as a group, and simultaneously sensing the touch sensing signals of each group.
However, Gotoh does disclose defining touch sensing signals having a same polarity as a group, and simultaneously sensing the touch sensing signals of each group (Gotoh at Figs 1-2, G#gr is applied to Tx1# as a group and Rx1# are simultaneously sensed through S#gr).
The combination of Edwards and Kremin discloses a base touch input device upon which the claimed invention is an improvement.  Gotoh discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Edwards and Kremin the teachings of Gotoh for the predictable result of preventing discoloration of an on-cell touch panel (Gotoh at ¶ [0020]).

Allowable Subject Matter
Claims 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, none of the prior art found by the Examiner discloses the claimed aspects of: wherein the touch control circuit divides touch sensing signals into a plurality of groups by determining polarities of the touch sensing signals transmitted to the touch sensing circuit and determines common noise of the touch sensing signals of each group.

As to claim 16, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the touch control circuit determines the polarity of the touch sensing signal and controls an analog signal processing circuit based on the polarity of the touch sensing signal so that a common sensing line is formed.

As to claim 17, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the touch control circuit calculates common noise of the touch sensing signals using the common sensing line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/11/2022